OPINION
By THE COURT.
These four appeals are on questions of law from the judgments of the Common Pleas Court sustaining the orders of the Civil Service Commission of Columbus, Ohio, approving the orders of Charles C. Cole, Director of Public Safety, reducing these appellants in rank as members of the Columbus Fire Department.
We have cárefully examined the records in these cases and briefs of counsel and have come to the same conclusion as Judge Randall, who, in a well-considered opinion, discusses all of the issues presented. A further discussion by us would serve no useful purpose. We find no error in the records and the judgments are ordered affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.